Citation Nr: 0218714	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  00-17 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral pes planus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant served on active duty from May 1959 to 
October 1962 and again from August 1967 to April 1968.  

This appeal is before the Board of Veterans' Appeals 
(Board) from March 2000 and November 2000 rating decisions 
of the New Orleans, Louisiana Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran has 
relocated and his claims file is now in the jurisdiction 
of the Houston, Texas RO.

For reasons that will be explained therein, the issue of 
entitlement to TDIU (and inextricably intertwined issues) 
are addressed in the REMAND, which follows this decision.


FINDINGS OF FACT

1.  The veteran has pronounced bilateral pes planus not 
improved by orthopedic appliances.

2.  The service-connected bilateral pes planus has not 
required frequent periods of hospitalization and has not 
rendered the veteran unemployable; he has not been 
economically harmed beyond the degree anticipated by the 
50 percent rating currently assigned.


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 50 percent for 
bilateral pes planus is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5276 (2002).

2.  Referral of the claim to the Under Secretary for 
Benefits for extraschedular review is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA, with 
respect to the issue addressed on the merits below.  Well-
groundedness is not an issue.  The appellant was provided 
a copy of the decision explaining why his claim for a 
rating in excess of 50 percent for pes planus was denied.  
By a statement of the case (SOC) dated in July 2000, 
various correspondence from VA, and a supplemental 
statement of the case (SSOC) in March 2002, he was advised 
of the controlling law and regulations.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence was of 
record and what type of evidence could substantiate his 
claim.  The SOC and SSOC specifically advised him of his 
and VA's respective responsibilities in the development of 
the claim.  Regarding the duty to assist, it is noteworthy 
that all identified pertinent records have been obtained.  
As the record appears complete, it is not prejudicial to 
the appellant for the Board to consider the claim based on 
the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Background

On VA examination in November 1997, the veteran discussed 
his history of bilateral pes planus, noting that he 
experienced no relief with prosthetic support arches, 
special shoes, braces, or inserts that were prescribed 
over the years.  He experienced excruciating pain with 
prolonged standing or walking.  It was noted that he was 
an electrician, and had been unable to work for the past 
12 years because of an inability to stand for prolonged 
periods.  Physical examination revealed a lack of flexion 
of the DIP and PIP joints of the first great toe of the 
left foot.  The veteran's gait was wide-based and markedly 
flatfooted.  There was no pain on motion of the toes of 
either foot or of both ankles.  Both lower extremities 
showed 1+ pitting edema and callous formation in and 
around the perimeter of the right heel and the medial 
aspect of the left heel.  The veteran had difficulty 
standing on his toes secondary to pain in his left first 
great toe.  Alignment of the Achilles tendon showed severe 
deformity bilaterally.  The Achilles Tendon could not be 
corrected by manipulation and there was pain on attempted 
manipulation.  There was profound valgus present on the 
right side and severe valgus present on the left.  
Forefoot and midfoot mal-alignment was moderate 
bilaterally and not correctable.  X-rays revealed 
calcaneal spurring bilaterally.  The diagnosis was marked 
pes planus.

A December 1997 rating decision increased the rating for 
bilateral pes planus to 50 percent. 

VA outpatient treatment records dated from May 1998 
through March 2000 show ongoing treatment for symptoms of 
bilateral pes planus.

The veteran indicated on his August 2000 VA Form 9 that 
his service-connected bilateral pes planus has caused his 
feet to become so painful that they render him 
unemployable.  

On VA examination in March 2001, the veteran reported that 
pain from his bilateral pes planus was about a 6 or 7 on a 
scale of 1 to 10.  He had lost his arches and was using 
corrective shoes and a cane for balance.  The veteran 
noted complaints of pain all of the time, more so when he 
walked a quarter of a mile or stood for five minutes.  
Physical examination revealed calluses, bilaterally, and 
an uncorrectable loss of arches in both feet.  The 
examiner indicated that the veteran had degenerative joint 
disease of both feet with pes planus, that he was unable 
to work secondary to his foot condition, and that he was 
morbidly obese, which aggravated his condition.  It was 
also noted that he could only do sedentary office work.     

On VA examination in August 2001, the veteran reported 
that he had not been able to work since 1986.  Physical 
examination of the feet revealed that there was no arch in 
either foot.  The veteran had pain and numbness on 
standing and walking.  There were no ulcerations on the 
feet.  Forefoot and mid-foot alignment was normal and 
straight.  Relation of foot to Achilles tendon was normal.  
The impressions included pes planus with symptoms.

An August 2001 record from the West Loop Medical Center 
indicates that the veteran had limited ambulation with a 
cane and a very antalgic gait.  X-rays revealed bilateral 
pes planus, cyma line disruption, talar ptosis, 
plantigrade calcaneus at 0 degrees, plantar fasciitis, 
plantar fascia calcification inferior to the calcaneus, 
dorsal midtarsal multiple exostoses, osteoarthritic 
degenerative changes, midtarsal joint narrowing, right 
first MPJ gouty arthritic changes, right hallux IPJ severe 
gouty arthritic changes with fusion of IPJ, and hallux 
limitus right.	

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. 
§ 1155.  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder 
is generally viewed in relation to its whole history.  38 
C.F.R. §§ 4.1, 4.2.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating 
is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 59 
(1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion, is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The disability due to the veteran's bilateral pes planus 
is currently evaluated as 50 percent disabling, under 38 
C.F.R. § 4.71a, Code 5276 (for flatfoot, acquired).  A 50 
percent rating, the highest available for bilateral pes 
planus, is contemplated for pronounced flatfoot with 
marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  
 
Since the veteran's service-connected bilateral pes planus 
is currently rated 50 percent, a higher schedular rating 
is not possible.  A higher schedular rating would require 
loss of use of the feet (see note following Code 5284), 
here not shown. 

The Board has considered the possibility of an extra-
schedular rating for the veteran's bilateral pes planus 
under 38 C.F.R. § 3.321(b)(1).  However, there is no 
evidence of an exceptional disability picture presented by 
the bilateral pes planus.  It is not shown that the 
bilateral pes planus has required frequent periods of 
hospitalization, and there is no documentary evidence in 
the claims file substantiating the veteran's assertion 
that he has been economically harmed beyond the degree of 
disability anticipated by the current 50 percent rating.  
Hence, referral to the Under Secretary for Benefits for 
extraschedular consideration is not indicated.   It is 
relevant, but not dispositive, that the veteran has not 
worked for some time.  Specific comments from examining 
physicians have indicated that the veteran's employment 
problems are to a greater degree due to non-service 
connected disabling factors.  

The preponderance of the evidence is against the veteran's 
claim.  A rating in excess of 50 percent for bilateral pes 
planus is not warranted.


ORDER

A rating in excess of 50 percent for bilateral pes planus 
is denied.


REMAND

In statements received in September and December 2001, the 
veteran raised claims of service connection for 
degenerative changes in both feet and both knees, as well 
as for back and hip problems, all as secondary to his 
service-connected bilateral pes planus.  These secondary 
service connection claims have not been addressed by the 
RO.  The claims of secondary service connection are 
inextricably intertwined with the veteran's TDIU claim.  
Hence, that claim must be held in abeyance until after the 
service connection claims are resolved.

The case is remanded to the RO for the following:

The RO should adjudicate the veteran's 
claims for secondary service 
connection.  Thereafter, the RO should 
reconsider the claim for TDIU in light 
of the decisions made on the secondary 
service connection claims. 

If TDIU not granted, the veteran and his representative 
should be provided with an appropriate SSOC and afforded 
the opportunity to respond.  The case should then be 
returned to the Board, if in order, for further appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. 



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


